For further information contact : John W. Bordelon, President and CEO (337) 237-1960 or our Conversion Center (877) 784-1067 Release Date: September 5, For Immediate Release HOME BANK ANNOUNCES EXTENSION OF SUBSCRIPTION OFFERING PERIOD Lafayette, Louisiana – Home Bank (the “Bank”), a Federally chartered mutual savings bank headquartered in Lafayette, Louisiana, announced today that, in light of the continuing effects of Hurricane Gustav on certain areas in Louisiana, the Bank and Home Bancorp, Inc. (the ‘Company”), the recently formed Louisiana corporation which will become the new holding company for the Bank, have decided to extend the period for the subscription offering of the Company’s common stock from September 12, 2008 to Wednesday, September 17, 2008.As a result, all orders by eligible account holders, supplemental eligible account holders and other members must now be physically received (not postmarked) by the Company no later than 5:00 p.m., on Wednesday, September 17, John W.
